Order entered May 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00519-CV
                                       No. 05-16-00520-CV

                     IN THE INTEREST OF S.V. AND S.V., CHILDREN

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-04-11968

                                             ORDER
       Before the Court is appellant’s May 12, 2016 motion seeking review of the trial court’s

indigence determination. We ORDER Janet Saavedra, as Official Court Reporter of the 254th

Judicial District Court, to either (1) file the record of the May 12, 2016 indigency hearing no

later than May 17, 2016 or (2) coordinate with the reporter who recorded the hearing to

ensure the record is filed no later than May 17, 2016.         See TEX. R. APP. P. 20.1(j)(3). We

further ORDER Dallas County District Clerk Felicia Pitre to file, no later than May 17, 2016, a

clerk’s record containing a copy of the contest(s) and trial court’s order sustaining the contest(s).

See id. If the order cannot be located, Ms. Pitre shall notify the Court in writing. The requested

reporter’s and clerk’s record, or written verification, shall be filed without advance payment of

costs. See id. 20.1(j)(3). No extensions will be granted. See id. 20.1(j)(4).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Susan Rankin, Presiding Judge, 254th Judicial District Court; Ms. Saavedra; Ms.

Pitre; and all parties.

                                                  /s/    CRAIG STODDART
                                                         JUSTICE